Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 1 of 8 Page ID #:657




     1 ROBBINS GELLER RUDMAN
         & DOWD LLP
     2 LAURIE    L. LARGENT (153493)
       DANIELLE S. MYERS (259916)
     3 JENNIFER N. CARINGAL (286197)
       SEAN C. McGUIRE (319521)
     4 655 West Broadway, Suite 1900
       San Diego, CA 92101
     5 Telephone: 619/231-1058
       619/231-7423 (fax)
     6 dmyers@rgrdlaw.com
       llargent@rgrdlaw.com
     7 jcaringal@rgrdlaw.com
       smcquire@rgrdlaw.com
     8
       Lead Counsel for Lead Plaintiff
     9 Janice L. Kasbaum
   10 POMERANTZ LLP
      JENNIFER PAFITI (282790)
   11 CARA DAVID (admitted pro hac vice)
      600 Third Avenue
   12 New York, NY 10016
      Telephone: 212/661-1100
   13 212/661-8665 (fax)
      jpafiti@pomlaw.com
   14 cdavid@pomlaw.com
   15 Lead Counsel for Lead Plaintiffs
      Betty Kalmanson, Lawrence Kalmanson,
   16 and Shawn Kalmanson
   17 [Additional counsel appear on signature page.]
   18
                             UNITED STATES DISTRICT COURT
   19
                            CENTRAL DISTRICT OF CALIFORNIA
   20
                                   WESTERN DIVISION
   21
      In re GOODRX HOLDINGS, INC.           )   Master File No. 2:20-cv-11444-DOC-
   22 SECURITIES LITIGATION                 )   MARx
                                            )
   23                                       )   CLASS ACTION
                                            )
   24 This Document Relates To:             )   JOINT STIPULATION REGARDING
                                            )   SERVICE AND TIME TO RESPOND
   25                                       )   TO THE CONSOLIDATED
            ALL ACTIONS.                    )
   26                                           COMPLAINT FOR THE NEWLY
                                            )   ADDED DEFENDANTS
   27
   28

        4852-8369-3297.v1
Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 2 of 8 Page ID #:658




     1            WHEREAS, on May 5, 2021 the Court entered a scheduling order regarding the
     2 filing of Lead Plaintiffs’ consolidated amended complaint and schedule for
     3 defendants’ response thereto. ECF No. 71 (“Scheduling Order”);
     4            WHEREAS, pursuant to the Scheduling Order, on June 7, 2021, Lead Plaintiffs
     5 filed a Consolidated Complaint for Violations of the Federal Securities Laws
     6 (“Consolidated Complaint”) (ECF No. 76);
     7            WHEREAS, the Consolidated Complaint added the following new defendants:
     8 Christopher Adams, Julie Bradley, Dipanjan Deb, Adam Karol, Jacqueline Kosecoff,
     9 Stephen LeSieur, Gregory Mondre and Agnes Rey-Giraud (collectively the “Director
   10 Defendants”) and Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC, J.P.
   11 Morgan Securities LLC, Barclays Capital Inc., BofA Securities Inc., Citigroup Global
   12 Markets Inc., Credit Suisse Securities (USA) LLC, RBC Capital Markets, LLC, UBS
   13 Securities LLC, Cowen and Company, LLC, Deutsche Bank Securities Inc., Evercore
   14 Group L.L.C., Citizens Capital Markets, Inc., KKR Capital Markets LLC, LionTree
   15 Advisors LLC, Raymond James & Associates, Inc., SVB Leerink LLC, Academy
   16 Securities, Inc., Loop Capital Markets LLC, R. Seelaus & Co., LLC and Samuel A.
   17 Ramirez & Company, Inc. (collectively the “Underwriter Defendants”);
   18             WHEREAS, undersigned counsel for the Director Defendants have agreed to
   19 accept service of the Consolidated Complaint on behalf of each Director Defendant
   20 and the undersigned counsel for the Underwriter Defendants have agreed to accept
   21 service of the Consolidated Complaint on behalf of each Underwriter Defendant,
   22 effective as of the date of this Stipulation;
   23             WHEREAS, the Parties have met-and-conferred with regard to the Director
   24 Defendants’ and Underwriter Defendants’ responses to the Consolidated Complaint,
   25 and have agreed that the Director Defendants and Underwriter Defendants shall
   26 answer, move, or otherwise respond to the Consolidated Complaint on or before
   27 August 6, 2021, consistent with the Scheduling Order.
   28
                                                  -1-
         4852-8369-3297.v1
Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 3 of 8 Page ID #:659




     1            WHEREAS, the Parties also agree that, consistent with the Scheduling Order, in
     2 the event that the Director Defendants and/or Underwriter Defendants file a motion to
     3 dismiss the Consolidated Complaint, Lead Plaintiffs shall file an opposition on or
     4 before October 5, 2021 and the Director Defendants and/or Underwriter Defendants
     5 shall file a reply on or before November 19, 2021.
     6            SO STIPULATED AND AGREED TO.
     7 DATED: July 8, 2021                          ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
     8                                              LAURIE L. LARGENT
                                                    DANIELLE S. MYERS
     9                                              JENNIFER N. CARINGAL
                                                    SEAN C. McGUIRE
   10
   11                                                       s/ LAURIE L. LARGENT
                                                             LAURIE L. LARGENT
   12
                                                    655 West Broadway, Suite 1900
   13                                               San Diego, CA 92101
                                                    Telephone: 619/231-1058
   14                                               619/231-7423 (fax)
                                                    llargent@rgrdlaw.com
   15                                               dmyers@rgrdlaw.com
                                                    jcaringal@rgrdlaw.com
   16                                               smcguire@rgrdlaw.com
   17                                               Lead Counsel for Lead Plaintiff
                                                    Janice L. Kasbaum
   18
                                                    JOHNSON FISTEL, LLP
   19                                               FRANK J. JOHNSON
                                                    655 West Broadway, Suite 1400
   20                                               San Diego, CA 92101
                                                    Telephone: 619/230-0063
   21                                               619/255-1856 (fax)
                                                    frankj@johnsonfistel.com
   22
                                                    Additional Counsel for Lead Plaintiff
   23                                               Janice L. Kasbaum
   24
   25
   26
   27
   28
                                                   -2-
         4852-8369-3297.v1
Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 4 of 8 Page ID #:660




     1            All other signatories listed, and on whose behalf the filing is submitted, concur
     2 in the filing’s content and have authorized the filing.
     3 DATED: July 8, 2021                            POMERANTZ LLP
                                                      JEREMY LIEBERMAN
     4
                                                      J. ALEXANDER HOOD II
     5                                                (admitted pro hac vice)
                                                      CARA DAVID
     6
                                                      (admitted pro hac vice)
     7
     8                                                             s/ CARA DAVID
                                                                    CARA DAVID
     9
   10                                                 600 Third Avenue
                                                      New York, NY 10016
   11                                                 Telephone: 212/661-1100
   12                                                 212/661-8665 (fax)
                                                      jalieberman@pomlaw.com
   13                                                 ahood@pomlaw.com
   14                                                 cdavid@pomlaw.com
   15                                                POMERANTZ LLP
                                                     JENNIFER PAFITI
   16                                                1100 Glendon Avenue, 5th Floor
                                                     Los Angeles, CA 90024
   17                                                Telephone: 310/432-8492
                                                     jpafiti@pomlaw.com
   18
                                                     Lead Counsel for Lead Plaintiffs
   19                                                Betty Kalmanson, Lawrence Kalmanson,
                                                     and Shawn Kalmanson
   20
                                                     BRONSTEIN, GEWIRTZ &
   21                                                GROSSMAN, LLC
                                                     PERETZ BRONSTEIN
   22                                                60 East 42nd Street, Suite 4600
                                                     New York, NY 10165
   23                                                Telephone: 212/697-6484
                                                     212/697-7296 (fax)
   24                                                peretz@bgandg.com
   25                                                Additional Counsel for Lead Plaintiffs
                                                     Betty Kalmanson, Lawrence Kalmanson,
   26                                                and Shawn Kalmanson
   27
   28
                                                    -3-
         4852-8369-3297.v1
Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 5 of 8 Page ID #:661




     1 DATED: July 8, 2021                  LATHAM & WATKINS LLP
                                            MICHELE D. JOHNSON
     2
                                            JORDAN D. COOK
     3
     4                                            s/ MICHELE D. JOHNSON
     5                                             MICHELE D. JOHNSON

     6                                      650 Town Center Drive, 20th Floor
                                            Costa Mesa, CA 92626-1925
     7                                      Telephone: 714/540-1235
     8                                      714/755-8290 (fax)
                                            michele.johnson@lw.com
     9                                      jordan.cook@lw.com
   10
                                            Colleen Smith
   11                                       12670 High Bluff Drive
   12                                       San Diego, CA 92130
                                            Telephone: 858/523-3985
   13                                       858/523-5450 (fax)
   14                                       colleen.smith@lw.com

   15                                       Attorneys for Defendants GoodRx
                                            Holdings, Inc., Douglas Hirsch, Trevor
   16                                       Bezdek, Karsten Voermann, Christopher
   17                                       Adams, Julie Bradley, Dipanjan Deb,
                                            Adam Karol, Jacqueline Kosecoff,
   18                                       Stephen LeSieur, Gregory Mondre and
   19                                       Agnes Rey-Giraud
   20 DATED: July 8, 2021                   SKADDEN, ARPS, SLATE,
                                             MEAGHER & FLOM LLP
   21                                       PETER B. MORRISON
                                            VIRGINIA F. MILSTEAD
   22
   23                                              s/ PETER B. MORRISON
   24                                               PETER B. MORRISON

   25                                       300 South Grand Avenue
                                            Suite 3400
   26                                       Los Angeles, CA 90071
                                            Telephone: 213/687-5000
   27                                       213/687-5600 (fax)
                                            peter.morrison@skadden.com
   28                                       virginia.milstead@skadden.com
                                           -4-
         4852-8369-3297.v1
Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 6 of 8 Page ID #:662




     1
                                            Attorneys for Defendants Morgan Stanley
     2                                      & Co. LLC, Goldman Sachs & Co. LLC,
     3                                      J.P. Morgan Securities LLC, Barclays
                                            Capital Inc., BofA Securities Inc.,
     4                                      Citigroup Global Markets Inc., Credit
     5                                      Suisse Securities (USA) LLC, RBC
                                            Capital Markets, LLC, UBS Securities
     6                                      LLC, Cowen and Company, LLC,
     7                                      Deutsche Bank Securities Inc., Evercore
                                            Group L.L.C., Citizens Capital Markets,
     8                                      Inc., KKR Capital Markets LLC,
     9                                      LionTree Advisors LLC, Raymond James
                                            & Associates, Inc., SVB Leerink LLC,
   10                                       Academy Securities, Inc., Loop Capital
   11                                       Markets LLC, R. Seelaus & Co., LLC and
                                            Samuel A. Ramirez & Company, Inc.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -5-
         4852-8369-3297.v1
Case 2:20-cv-11444-DOC-MAR Document 82 Filed 07/08/21 Page 7 of 8 Page ID #:663




     1                                CERTIFICATE OF SERVICE
     2            I hereby certify under penalty of perjury that on July 8, 2021, I authorized the
     3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF
     4 system which will send notification of such filing to the e-mail addresses on the
     5 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of
     6 the foregoing via the United States Postal Service to the non-CM/ECF participants
     7 indicated on the attached Manual Notice List.
     8                                                 s/ LAURIE L. LARGENT
                                                       LAURIE L. LARGENT
     9
                                                       ROBBINS GELLER RUDMAN
   10                                                        & DOWD LLP
                                                       655 West Broadway, Suite 1900
   11                                                  San Diego, CA 92101-8498
                                                       Telephone: 619/231-1058
   12                                                  619/231-7423 (fax)
   13                                                  E-mail: llargent@rgrdlaw.com
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

         4852-8369-3297.v1
7/7/2021 Case
           2:20-cv-11444-DOC-MAR Document          82- California
                                              CM/ECF     Filed Central
                                                                  07/08/21
                                                                       District- Page 8 of 8 Page ID #:664

Mailing Information for a Case 2:20-cv-11444-DOC-MAR R. Brian Terenzini v. GoodRx Holdings, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Adam Marc Apton
      aapton@zlk.com

      Jennifer N Caringal
      jcaringal@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Brian Edward Cochran
      bcochran@rgrdlaw.com,e_file_sd@rgrdlaw.com,kwoods@rgrdlaw.com

      Jordan Davisson Cook
      jordan.cook@lw.com,#ocecf@lw.com,jordan-cook-5273@ecf.pacerpro.com

      Cara David
      cdavid@pomlaw.com,egoodman@pomlaw.com

      J. Alexander Hood , II
      ahood@pomlaw.com,asoto@pomlaw.com,abarbosa@pomlaw.com

      Frank J Johnson
      frankj@johnsonfistel.com,michaelf@johnsonfistel.com,paralegal@johnsonfistel.com,jonathans@johnsonfistel.com,brettm@johnsonfistel.com

      Michele D Johnson
      michele.johnson@lw.com,michele-johnson-7426@ecf.pacerpro.com,#ocecf@lw.com,jana.roach@lw.com

      Phillip Kim
      pkim@rosenlegal.com,pkrosenlaw@ecf.courtdrive.com

      Laurie L Largent
      llargent@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Sean C McGuire
      smcguire@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Danielle S Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,jalieberman@pomlaw.com,asoto@pomlaw.c

      Laurence M. Rosen
      lrosen@rosenlegal.com,lrosen@ecf.courtdrive.com

      Colleen C Smith
      colleen.smith@lw.com,colleen-c-smith-7786@ecf.pacerpro.com

      Jennifer Banner Sobers
      jbsobers@pomlaw.com

      Matthew L. Tuccillo
      mltuccillo@pomlaw.com,abarbosa@pomlaw.com

      David C Walton
      davew@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cacd.uscourts.gov/cgi-bin/MailList.pl?197802686131322-L_1_0-1                                                                                                  1/1
